ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
In its motion for rehearing the State construes the opinion directing bail for the relator to hold that the evidence in the case was insufficient to show murder with malice. Such was not the intention.
It has always been held that in order to warrant the denial of bail the evidence must show express malice. That continues to be the rule. However, it is not now essential that express malice be shown for the court to submit and the jury to find murder with malice. A more careful reading of the opinion indicates the misconstruction placed on the force and effect of the opinion, and it is not at this time intended to say more than that express malice was not shown. Whether or not all the facts and circumstances make out a case, from the State’s standpoint, of murder with malice is a question not necessary to be decided at this time.
The original opinion sufficiently discussed the law, which the writer believes to be correct.
The State’s motion for rehearing is overruled.